DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/26/2021 has been entered.

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (provisional application). The disclosure of the invention in the provisional application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62538491, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. For example, the provisional application 62538491 provides support for a proof of concept of using micro-optical coherence tomography to image a cochlea, but does not provide support for the structural makeup of the optical coherence tomography 

Drawings
The amendment filed 08/26/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: The positioning of the micromotor (411) in relation to the optical element (412) as depicted in fig. 4A is not disclosed in the specification. Examiner notes that while the specification discloses the micromotor is coupled to the optical element, there is no disclosure that the micromotor is directly coupled or in contact with the optical element, therefore the amendment to fig. 4A is not fully supported by the original disclosure and constitutes new matter.
Applicant is required to cancel the new matter in the reply to this Office Action.

Specification
The amendment filed 08/26/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: The positioning of the micromotor (411) in relation to the optical element (412) as depicted in fig. 4A is not disclosed in the specification. Examiner notes that while the specification discloses the micromotor is coupled to the optical element, there is no disclosure that the micromotor is directly coupled or in contact with the optical element, therefore the amendment to fig. 4A is not fully supported by the original disclosure and constitutes new matter.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation “a particular two dimensional image” in line 7. It is unclear if this is the same two dimensional image of claim 18 or a new two dimensional image. For examination purposes, it has been interpreted to mean either. 
Claim 21 recites the limitation “associating a particular two dimensional image of the cochlea generated using light received concurrent with the point in time at which the stimulation is provided” in lines 7-8. It is unclear if the image is associated with. For examination purposes, it has been interpreted to mean the particular image is generated using light received concurrent with the point in time at which stimulation is provided as the claim appears to recite. 
Claim 22 recites the limitation “comprising inserting the optical probe to at least 180 degrees into the cochlea measured from the round window” in lines 1-2. It is unclear what is meant by inserting the optical probe to at least 180 degrees into the cochlea. For example, if the probe is inserted straight into the cochlea with no bending the probe is at 180 degrees in its broadest reasonable interpretation. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-4 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Le et al. (US 20130331689 A1), hereinafter Le.
Regarding claim 1,
Le discloses an optical coherence tomography (OCT) imaging tool (at least fig. 3 (1) and corresponding disclosure. [0097] which discloses imaging probe 1 configured for optical coherence tomography), comprising: 
an optical waveguide (at least fig. 3 (128 and 180) and corresponding disclosure. [0111] which discloses optical waveguide (128) is an optical fiber. Examiner notes that in combination the optical fiber (128) and the tube (180) surrounding the optical fiber have been interpreted as the optical waveguide in in its broadest reasonable interpretation and in light of applicant’s specification [0012] which discloses the optical waveguide comprises an optical fiber surrounded by a cladding (e.g. a tube)) having a proximal end and a distal end 

at least a portion of the optical waveguide (128 and 140) in which the light is transmitted disposed at the distal end of the optical waveguide (128,140,142, and 180) having an increased flexibility with respect to the proximal end of the optical waveguide 
and the optical waveguide (128 and 140) configured to transmit light between the proximate end and the distal end (Examiner notes the combination of the elements which make up the optical waveguide (128 and 140) would transmit light between the proximal end and distal end of the optical waveguide).
a sheath (at least fig. 2 (20) and corresponding disclosure) surrounding at least a portion of the optical waveguide ([0110] which discloses probe 1 (as depicted in fig. 3) is placed within elongated sheath 20 and at least fig. 2. The sheath would necessarily surround at least a portion of the optical waveguide as depicted in fig. 3).
and an optical probe (at least fig. 3 (1) and corresponding disclosure) coupled to the optical waveguide (128 and 180), the optical probe (1) comprising:
a housing (at least fig. 1 (111 and 110) and corresponding disclosure) disposed within the sheath (20) (at least fig. 2 depicts the imaging probe (1) placed in an elongated sheath (20) and [0111] which discloses fig. 3 illustrates a distal end of imaging probe (1)).
an optical element (at least fig. 3 (134) and corresponding disclosure) comprising a reflective surface ([0124] which discloses the optical element (124) is capable of changing a path of a light for example, a mirror or a prism) the optical element (134) being coaxially aligned with a central axis of the distal end of the optical waveguide (128) and , 

the optical element (134) being disposed within the housing (111 and 110) (at least fig. 3)
 	
Regarding claim 3,
Le discloses the elements of claim 1 as previously stated. Le further teaches wherein the proximal end of the optical waveguide (128 and 140) has a first diameter, the optical waveguide tapering to a second diameter that is smaller than the first diameter such that the portion of the optical waveguide is the second diameter ([0153] which discloses the diameter of the tube varies along the length of the probe (at least fig. 28 depicts the varying diameters and the diameter decreases from the proximal to the distal sections)).

Regarding claim 4,
Le discloses the elements of claim 1 as previously stated. Le further teaches wherein the portion of the optical waveguide (128 and 180) having an increased flexibility comprises an optical fiber (at least fig. 3 (128) and corresponding disclosure. [0111] which discloses optical waveguide 128 is an optical fiber) surrounded by a cladding (at least fig. 3 (180) and corresponding disclosure) which is etched to remove material around the circumference of the optical waveguide ([0155] which discloses variable stiffness along the length of tube is achieved by providing cutouts (i.e. etchings to remove material) from the wall of the tube (i.e. cladding) 180), thereby decreasing the young’s modulus elasticity of the portion of the optical waveguide ([0173] which discloses reducing stiffness of the shaft by reducing the 

Regarding claim 15,
Le discloses the elements of claim 1 as previously stated. Le further discloses wherein the optical waveguide (128 and 180) is configured to rotate within the sheath (20) ([0147] which discloses the optical waveguide is configured to rotate during use. Examiner notes any rotation of the waveguide would necessarily be a rotation within the sheath).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Le in view of Sillard et al. (US 2019035841 A1), hereinafter Sillard.
Regarding claim 2,

The cladding appears to be a refractive index trench in its broadest reasonable interpretation because it is hollow (i.e. trenched) to provide the core and would necessarily have a refractive index.
Nonetheless, Sillard in a similar field of endeavor involving optical fibers, teaches an optical waveguide (at least fig. 1 (10) and corresponding disclosure) comprising an optical fiber core (at least fig. 1 (11) and corresponding disclosure) and a refractive index trench (at least fig. 1 (13) and corresponding disclosure) coaxially surrounding the optical fiber core (11) (at least fig. 1). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Lee to include a refractive index trench as taught by Sillard in order to reduce bend losses (Sillard [0018]). Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results (MPEP 2143).

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Le in view of Yamada (US 20180303327 A1), hereinafter Yamada as evidenced by NPL ECD (“Singlemode vs multimode optical fibre”).
	Regarding claim 5,
Le teaches the elements of claim 1 as previously stated. Le fails to explicitly teach wherein the optical probe further comprises a second optical waveguide disposed between the distal end of the optical waveguide and the optical element and is directly coupled to the distal end of the optical waveguide.

It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Le to include a second waveguide as taught by Yamada in order to provide a multi-mode fiber accordingly (Yamada [0081]). Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results rendering the claim obvious (MPEP 2143). 
	
	Regarding claim 6,

	
	Regarding claim 7,
	Le, as modified, teaches the elements of claim 5 as previously stated. Le further teaches wherein the optical element (134) is a prism ([0104] which discloses beam director (134) is a prism) and the optical probe (1) further comprises a spacer (at least fig. 18 (310) and corresponding disclosure) disposed at the distal end of the optical waveguide (128), and a gradient index (GRIN) lens (at least fig. 18 (130) and corresponding disclosure) disposed between the spacer (310) and the optical element (134)).
	Examiner notes in the modified system the spacer 310 would necessarily be disposed at the distal end of the second optical waveguide of Yamada since the second optical waveguide would be disposed at the distal end of optical waveguide of Le.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Le, Yamada, and ECD as applied to claim 5 above and further in view of Chen et al. (US 20110098572 A1), hereinafter Chen.
Regarding claim 8,
	Le, as modified, teaches the elements of claim 5 as previously stated. Le further teaches wherein the optical element (134) is a prism ([0104] which discloses beam director (134) is a prism) and the optical probe (1) further comprises a spacer (at least fig. 18 (310) and corresponding disclosure) disposed at the distal end of the optical waveguide (128), and a gradient index (GRIN) lens (at least fig. 
	Le fails to explicitly teach wherein the optical element is a polished ball lens.
	Chen, in a similar field of endeavor involving optical coherence tomography, teaches using a 45-degree polished ball lens (at least fig. 22A (178) and corresponding disclosure) to achieve the same light beam focusing and reflection as a GRIN lens and prism. 
	 Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the polished ball lens of Chen for the Grin lens and prism of Le. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious (MPEP 2143).
	Examiner notes in the modified system the spacer 310 of Le would necessarily be disposed between the second optical waveguide and the polished ball lens since the second optical waveguide of Yamada would be disposed at the distal end of the optical waveguide of Le.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Le in view of Foreign Kazuhiro (JP 2015098723 A3), hereinafter Kazuhiro
	Regarding claim 9,
	Le teaches the elements of claim 1 as previously stated. Le further teaches wherein the optical element has an angled reflective surface that redirects the light emitted by the optical waveguide (128) toward the circumference of the optical probe from the central axis as a beam have a spot profile (at least fig. 4).

	Kazuhiro, in a similar field of endeavor involving OCT imaging, teaches an optical element (at least fig. 3 (4) and corresponding disclosure), wherein the optical element (4) has a cylindrical bore (at least fig. 3 and [0027] which discloses the mirror is perforated having a through hole formed within), and an angled reflective surface (at least fig. 3) that redirects the light emitted as a beam with a generally annular shaped profile (at least fig. 3. Examiner notes the beam reflected from the angled reflective surface appears to have a generally annular shaped profile), wherein the cylindrical bore passes through the reflective surface (at least fig. 3) and inhibits a portion of the light emitted from being reflected toward the circumference of the optical probe (Examiner notes the center portion going through the bore as depicted in fig. 3 is a portion inhibited from being reflected toward the circumference).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Le to include an optical element as taught by Kazuhiro in order to redirect the light accordingly. Such a modification amounts to merely one known optical element for another rendering the claim obvious (MPEP 2143).
	Examiner notes in the modified system, the bore as depicted in fig. 3 would necessarily be coaxially aligned with the optical waveguide of Le.  

Claims 10-11, 13-14, and 18-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Le in view of Taylor et al. (US 20120172893 A1), hereinafter Taylor.
Regarding claim 10,
	Le teaches the elements of claim 1 as previously stated. Le fails to explicitly teach a stimulator and a conductor.
	Taylor, in a similar field of endeavor involving optical coherence imaging, teaches an optical coherence tomography (OCT) imaging tool (at least fig. 2 and corresponding disclosure), comprising:
	An optical probe (at least fig. 2 (18) and corresponding disclosure) comprising an optical waveguide ([0027] which discloses the sensor may comprise an optical waveguide) and a housing (examiner notes it would necessarily have a housing) disposed within a sheath (at least fig. 2 (14) and corresponding disclosure).
	A stimulator (at least fig. 1 (20) and corresponding disclosure) configured to provide stimulation to a portion of an auditory nerve of a subject ([0024] which discloses the electrode array receives signals which cause the auditory nerve to be stimulated); and 
	A conductor (at least fig. 1 (22) and corresponding disclosure) coupled to the stimulator wherein the conductor (22) is configured to transmit a signal ([0024] which discloses the electrode and electrode cable (i.e. conductor) are connected to a stimulator unit. Examiner notes the stimulator unit would transmit the signals to the electrode array via the cable) to the stimulator (20)).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Le to include a stimulator and conductor as taught by Taylor in order to provide stimulation to the cochlea accordingly. Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results rendering the claim obvious (MPEP 2143).

Regarding claim 11,

It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Le to include electrodes disposed at an exterior surface of the sheath as taught by Taylor in order to provide stimulation to the cochlea accordingly. 

Regarding claim 13,
Le, as modified, teaches the element of claim 10 as previously stated. Taylor appears to teach the conductor integrated into the sheath (14).
Nonetheless, It would have been obvious to a person having ordinary skill in the art before the effective filing date to have integrated the conductor of Taylor into the Sheath of Le in order to secure the conductor to the imaging probe when guiding the stimulator to the auditory nerve. 
	
Regarding claim 14,
	Le, as modified, teaches the elements of claim 10 as previously stated. Le further teaches wherein the optical waveguide is disposed within a first lumen of the sheath ([0110] which discloses the imaging probe may be moved along the inside of the sheath (20). Examiner notes imaging probe is necessarily in a lumen of the sheath in order to move as disclosed). 
	Le, as modified, fails to explicitly teach a second lumen in the sheath (20) and wherein the conductor of Taylor is disposed within the second lumen.
	It appears the conductor of Taylor would require a lumen in order to be placed within the sheath (14).


Regarding claim 18,
Le teaches a method of micro-optical coherence tomography imaging ([0097] which discloses imaging probe 1 configured for optical coherence tomography and [0127] which discloses processing the beam using micro optic(s). Examiner notes the imaging probe may have outer dimensions in the micron range [0096]) of a human ear canal in vivo ([0096] which discloses imaging probe may be placed inside of the body (i.e. in vivo) at different regions (e.g. ear canal) to obtain images), comprising:
Emitting light (at least fig. 1 (4) and corresponding disclosure. [0100] which discloses a laser source inputs light) into a proximal end of an optical waveguide (at least fig. 3 (128 and 180) and corresponding disclosure) toward a distal end of the optical waveguide (128 and 180) that is coupled to an optical probe (1) inserted into the ear canal, the optical imaging probe (1) comprising:
an optical element (at least fig. 3 (134) and corresponding disclosure) coaxially aligned with a central axis of the distal end of the optical waveguide (128 and 180), 
the optical element (134) being configured to rotate about the central axis and redirect light emitted (at least fig. 3 (28)) by the optical waveguide (128) toward a circumference of the optical probe (1) from the central axis ([0124] which discloses the optical element 134 is configured to rotate about the axis of the waveguide 128. Examiner notes the light (28) is redirected toward a circumference of the optical probe (1) in at least fig. 3), 


causing the optical imaging probe (1) to emit light (at least fig. 3 (28) and corresponding disclosure) received from the distal end of the optical waveguide toward an interior of the ear canal ([0101] which discloses output light from imaging probe 1 impinges onto a tissue within a patient. Examiner notes that in the instance the probe is inserted into the ear canal the light (28) is toward an interior of the ear canal);
causing the optical imaging probe (1) to receive reflected light from the ear canal ([0101] which discloses the reflected light from the tissue is then captured by the probe) and transmit the reflected light toward a proximal end of the optical waveguide (128) ([0101] which discloses the reflected light is transmitted by the optical waveguide back to module 3); 
receiving, using an optical coherence tomography system (at least fig. 1 (7) and corresponding disclosure), the reflected light from the optical imaging probe (1)
generating a two dimensional image of a portion of the ear canal surrounding the optical probe based on the reflected light received from the optical imaging probe ([0101] which discloses reconstructing (i.e. generating) an image. Examiner notes the image would be a two dimensional image of a portion of the ear canal); and
causing the two dimensional image of the portion of the ear canal surrounding the optical probe to be presented ([0101] which discloses displaying the image for user’s viewing).
		the two dimensional image being indicative of a radial distance between an outer surface of the optical probe and a wall of the ear canal (Examiner notes the image is necessarily 

	While Le teaches imaging the ear canal, Le does not explicitly teach imaging the cochlea by inserting the optical probe into the cochlea through the round window of the cochlea. 
Taylor, in a similar field of endeavor involving optical Coherence Tomography, teaches inserting an optical probe (at least fig. 1 (18) and corresponding disclosure) into the cochlea through the round window of the cochlea (at least fig. 2 and [0005] which discloses accessing the scala tympani via direct round window insertion).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the method of Le to include imaging the cochlea as taught by Taylor in order to assist in guiding a cochlear implant to the cochlea ([0003]).

Regarding claim 19,
Le, as modified, teaches the elements of claim 18 as previously stated. Taylor further teaches further comprising causing a series of two dimensional images (at least fig. 5 (34 and 35)) to be generated based on reflected light received from the optical probe in which the optical probe is near the cochlear wall (35) and when the optical probe is far from the wall (35).
One of ordinary skill would have recognized the near and far images being taken during an insertion or an extraction of the optical probe (12).  

Regarding claim 20,
Le, as modified, teaches the elements of claim 19 as previously stated. Le further teaches further comprising generating a three-dimensional reconstruction of the scala tympani of the cochlea 

Regarding claim 22,
Le, as modified, teaches the elements of claim 18 as previously stated. Le, as modified, further teaches inserting the optical probe to at least 180 degrees into the cochlea measured from the round window (Examiner notes that the insertion of the optical probe in Taylor into the cochlea is necessarily inserted to at least 180 degrees in its broadest reasonable interpretation. Furthermore a person having ordinary skill in the art would recognize inserting the probe to any point in the Cochlea in order to ensure the implant was placed at the correct spot for stimulation).
	
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Le and Taylor as applied to claim 10 above and further in view of Mclaughlin et al. (US 20120287420 A1), hereinafter Mclaughlin. 
Regarding claim 12,
Le, as modified, teaches the elements of claim 10 as previously stated. Taylor further teaches wherein the stimulator (20) comprises an electrode ([0024] which discloses stimulator (20) is an electrode array) disposed at an exterior surface of the sheath (14).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Le to include electrodes disposed at an exterior surface of the sheath as taught by Taylor in order to provide stimulation to the cochlea accordingly. 
Le, as modified, fails to explicitly teach wherein the stimulator (20) comprises an optrode.

It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Le to include an optrode as taught by Mclaughlin in order to optically and electrically stimulate and record neural activity accordingly ([0007]). Such a modification amounts to merely a simple substitution of one known stimulation means for another rendering the claim obvious (MPEP 2143). 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Le in view of Kuroiwa (US 20080260342 A1), hereinafter Kuroiwa. 
Regarding claim 16,
Le discloses the elements of claim 1 as previously stated. Le further discloses further comprising a driveshaft (at least fig. 20 (412) and corresponding disclosure) coupled to the optical element (Examiner notes element 426 of fig. 20 is coupled to the optical element via optical waveguide (128)) and wherein rotation of the driveshaft (412) causes the optical waveguide (128) to rotate within the sheath (Taylor (14)) and causes the optical element (134) to rotate within the housing (111).
Le fails to explicitly teach wherein the drive shaft surrounds the waveguide.
Kuroiwa, in a similar field of endeavor involving optical probes, teaches a driveshaft (at least fig. 10B (17) and corresponding disclosure) coupled to the optical element (15) and surrounding an optical waveguide (12) (at least fig. 10B) such that rotation of the driveshaft causes the optical waveguide (12) and the optical element (15) to rotate ([0082] which discloses as the flexible shaft is rotated, the optical fiber (12) and prism (15) are also rotated).
.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Le in view of Hereen et al. (US 20140333978 A1), hereinafter Hereen.
Regarding claim 17,
Le teaches the elements of claim 1 as previously stated. Le further teaches further comprising a micromotor ([0196] which discloses motor 402 may be implemented inside of the probe) coupled to the optical element, wherein the micromotor (402) is configured to rotate the optical element within the housing ([0147] which discloses a motor system for rotating an optical waveguide inside the imaging probe and [0124] which discloses the waveguide, grin lens, and optical element 134 are configured to rotate about the axis. Examiner notes rotation of the optical waveguide by the micromotor would necessarily cause the optical element to rotate within the housing).
Le fails to explicitly teach wherein the micromotor is configured to rotate the optical element within the housing without rotating the optical waveguide.
Hereen, in a similar field of endeavor involving optical scanning probes, teaches a micromotor (at least fig. 5 (30) and corresponding disclosure) coupled to a prism (at least fig. 5 (64) and corresponding disclosure), wherein the micromotor (30)  is configured to rotate the prism (64) without rotating an optical waveguide (at least fig. 5 (40) and corresponding disclosure) ([0023] which discloses moving system 30 is coupled to and rotates only prism 64). 
. 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Le and Taylor as applied to claim 1 above and further in view of NPL Gonzalez-Calle et al. (“Evaluation of Effects of Electrical Stimulation in the Retina with Optical Coherence Tomography”), hereinafter Calle.  
Regarding claim 21,
Le, as modified, teaches the elements of claim 18 as previously stated. Le, as modified, further teaches 
causing the optical imaging probe (1) to emit light (28) received from the distal end of the optical waveguide (12) toward the interior of the cochlea (Examiner notes in the modified system the light would be emitted toward the interior of the cochlea);
And generating a two dimensional image of the cochlea using light received ([0101] which discloses reconstructing (i.e. generating) an image [0101] which discloses the reflected light from the tissue is then captured by the probe. Examiner notes the image would necessarily use the light received (i.e. captured) and would necessarily be an image of the cochlea).
Le, as currently modified, fails to explicitly teach causing stimulation to be provided a portion of the auditory nerve of a subject via a stimulator.
Taylor further teaches causing stimulation to be provided a portion of the auditory nerve of a subject ([0024] which discloses the electrode array receives signals which cause the auditory nerve to be stimulated);  via a stimulator (at least fig. 1 (20) and corresponding disclosure) position proximate to the 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Le, as currently modified, to include causing stimulation as taught by Taylor in order to stimulate the auditory nerve accordingly. Such a modification amounts to merely a combination or prior art elements according to known techniques to yield predictable results rendering the claim obvious (MPEP 2143).
Le, as currently modified, fails to explicitly teach causing the stimulation concurrently with causing the optical imaging probe to emit light.
It would have been obvious to a person having ordinary skill in the art to have continued imaging during stimulation in order to ensure the stimulation was being provided to the correct location and to visualize the effects of the stimulation. 
Le, as currently modified, fails to explicitly teach recording a point in time at which the stimulation was provided; and 
Associating a two dimensional image of the cochlea generated using light received proximate to the point in time with the stimulation.
Calle, in a similar field of endeavor involving optical coherence imaging, teaches 
Causing stimulation (Abstract which discloses electrical stimulation to the Retina) to be provided to a portion of a subject via a stimulator (pg. 3 which discloses a stimulating electrode was advanced inside the eye until visible by the OCT system) and concurrently causing an OCT probe to acquire images (at least fig. 4 which discloses OCT images during electrical stimulation and pg. 3 which discloses OCT images were acquired every 2 minutes during stimulation). 

Associating a two dimensional image generated using OCT concurrent with the point in time at which the stimulation is provided the stimulation (at least fig. 4 and corresponding disclosure. Examiner notes the middle image is a two dimensional image which has been associated with the point in time (20 min)).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Le, as currently modified, to include recording a point in time at which stimulation was provided and associating a two-dimensional image with the stimulation in order to ensure the stimulation was working properly and was properly located within the ear accordingly. Such a modification amounts to merely a combination or prior art elements according to known techniques to yield predictable results rendering the claim obvious (MPEP 2143).

Response to Arguments
35 U.S.C. 112(b) rejections
Applicant's arguments filed 08/26/2021 with respect to the optical waveguide have been fully considered but they are not persuasive. For example, applicant argues “Claim 21 has been amended to recite ‘a particular two-dimensional image’ to distinguish from the ‘two-dimensional image’ recited in claim 18 (REMARKS PG. 11). While examiner acknowledges the claim amendment, reciting a particular two-dimensional image does not appear to distinguish from the two-dimensional image of claim 18. Therefore it is still unclear if the particular two-dimensional image is the same two-dimensional image of claim 18 or a different one. Therefore the 35 U.S.C. 112(b) of claim 21 is maintained. 


35 U.S.C. 102/103 rejections
Applicant's arguments filed 08/26/2021 with respect to the optical waveguide have been fully considered but they are not persuasive.
	For example, applicant argues “the tube 180 of Le et al., Which is responsible for the flexibility of certain portions of the probe 1 clearly does not constitute a waveguide ‘ in which the light is transmitted’ . Instead, the light is transmitted in the optical waveguide 128 which includes the core 142 along with its associated cladding 140, as shown in figure 3 of Le et al.” (REMARKS pg. 12). Examiner respectfully disagrees and that the entirety of the optical waveguide as interpreted by the examiner (i.e. waveguide 128 and tube 180) would transmit the light since the light is still transmitted from one end of the optical waveguide to the other.
	Applicant further argues, “it is clear that Le et al. considers the optical waveguide to be limited to the core 142 and its cladding 140. For example, the lead line for the optical waveguide 128 in figure 3 of Lee et al. specifically points to the outer surface of the cladding 140 and thereby excludes the tube 180 as part of the waveguide. Furthermore, paragraph 0120 of Le et al. notes that the optical 
	Applicant further argues “Le et al. also fails to disclose an optical probe including a housing disposed with the sheath” and “examiner argues that element 111 in Fig. 3 of Le et al. (which is referred to as sheath 111) is equivalent to the claimed housing and that this is sized to be disposed within element 20 in figure 2, termed “sheath 20.” However these figure simply show different embodiments of the same structure, namely a sheath, and Lee et al. Does not disclose 1 of these 2 structures disposed within the other and therefore does not teach “a housing disposed within the sheath,” as recited in claim 1” (REMARKS pg. 13). Examiner respectfully disagrees in that Le et al. makes no disclosure that they sheath 20 and sheath 111 are the same structure in different embodiments. More specifically, figure 3 of Lee explicitly depicts a distal end of the probe 1. In figure 2, is described as showing the probe 1 within a sheath 20. Furthermore, [0098] of Le et al. specifically discloses the imagine probe 1 as shown in fig. 2 has an elongated tube 2 with a proximal end, a distal end 6 and a transparent region 10. A person having ordinary skill in the art would have recognized the window 10 of probe 1 of fig. 3 corresponds to the window 10 of fig. 2, thus the imaging probe 1 of fig. 3 corresponds to the imaging probe comprising the elongated tube 2 of fig. 2. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE L KLEIN whose telephone number is (571)270-5204.  The examiner can normally be reached on Mon-Fri 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BROOKE LYN KLEIN/Examiner, Art Unit 3793                                                                                                                                                                                                        
/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793